Citation Nr: 0822921	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  04-44-399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1959 to June 
1967.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for PTSD.  A notice of 
disagreement was received in June 2004, a statement of the 
case was issued in December 2004, and a substantive appeal 
was received in December 2004.  A Board hearing at the RO was 
held in June 2008.  

Further, the Board notes that the veteran submitted 
additional evidence to the Board at the June 2008 hearing.  
In his hearing testimony and a June 2008 statement, the 
veteran waived RO consideration of this evidence.  
Nevertheless, as this case is being remanded for further 
development, the RO will have an opportunity to consider this 
evidence.  

In his June 2004 notice of disagreement, the veteran also 
initiated an appeal to the rating assigned to his service-
connected hearing loss in the December 2003 rating decision.  
However, he subsequently withdrew his appeal of this issue in 
a September 2004 statement.  

The Board also notes that the issue of service connection for 
lupus erythematosus was also appealed from a May 2003 rating 
decision.  The RO issued a statement of the case in December 
2003.  While the veteran did file a substantive appeal in 
July 2004, it was not within one year of the date of the 
rating decision or within 60 days of the issuance of the 
statement of the case.  Thus, the appeal is not considered 
timely.  See 38 C.F.R. § 20.302(b).  Therefore, the Board 
finds that it has no jurisdiction over this issue.  38 
U.S.C.A. § 7105.

Lastly, the veteran also initiated an appeal in June 2006 by 
filing a notice of disagreement to the rating assigned to his 
service-connected erectile dysfunction in a May 2006 rating 
decision.  However, he subsequently withdrew his appeal with 
respect to this issue in June 2007.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking a higher initial evaluation for his 
service-connected PTSD.  The veteran was last afforded a VA 
examination in October 2004.  At that examination, the 
veteran denied suicidal ideation, obsessive/ritualistic 
behavior or hallucinations.  However, at the June 2008 Board 
hearing, the veteran submitted statements from medical 
professionals indicating that he now exhibited these symptoms 
in association with his PTSD.  Further, the veteran and his 
wife testified that he had suicidal thoughts, panic attacks 
twice a week and memory loss.  While a new examination is not 
required simply because of the time which has passed since 
the last examination, VA's General Counsel has indicated that 
a new examination is appropriate when there is evidence of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).  Thus, based on the new medical evidence as 
well as the hearing testimony indicating a possible increase 
in the severity of symptoms, the Board finds that a new VA 
examination is necessary to determine the extent of the 
veteran's PTSD. 

In his hearing testimony, the veteran indicated that he has 
received continuous treatment at the VA clinic in Eastpoint, 
Georgia, and the Atlanta VA Medical Center in Decatur, 
Georgia.  Significantly, he stated that he had just completed 
a 16 week PTSD class at the Eastpoint VA clinic.  However, it 
appears that the most recent VA treatment records in the 
claims file are only to December 2003.  Thus, the RO should 
obtain all VA treatment records with respect to the veteran's 
PTSD from December 2003, to the present.

The Board also notes that the veteran submitted additional 
evidence to the RO after the issuance of its last March 2005 
supplemental statement of the case.  While some of the 
documents are duplicates of prior evidence of record, it 
appears that some of the documents are new evidence that has 
not been reviewed by the RO.  Thus, on remand, the RO should 
carefully consider all pertinent medical evidence received 
since the March 2005 supplemental statement of the case.  

Further, the RO should ensure that the veteran has received 
sufficient notice informing him of the information and 
evidence necessary to establish entitlement to a higher 
initial rating for his PTSD pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  See also, 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi 18 Vet App. 112 (2004).  The Board also 
notes that during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Thus, the RO should also 
ensure that the VCAA notice complies with Dingess/Hartman.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the appellant 
with an appropriate VCAA letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should specifically 
include notice to the appellant of the 
evidence necessary to substantiate his 
claim on appeal.  Further, the VCAA 
notice should also include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined in Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006). 

2.  The RO should obtain the veteran's VA 
treatment records, for the period of 
December 2003, to the present.  If such 
records are unavailable, it should be 
clearly noted in the claims file.

3.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current severity of his 
PTSD.  The claims folder must be made 
available to the examiner and reviewed in 
conjunction with the examination.  The 
examiner should be asked to comment on 
the severity of the veteran's PTSD, to 
include whether the veteran has any 
occupational or social impairment due to 
his service-connected PTSD. Examination 
findings should be reported to allow for 
evaluation of PTSD under 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007). A GAF 
score should be reported.

4.  After completion of the above and any 
further development deemed necessary by 
the RO, the RO should review the record, 
to specifically include all evidence 
received since the March 2005 
supplemental statement of the case, and 
determine whether a higher initial rating 
for PTSD is warranted.  Unless the 
benefit sought is granted in full, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





